Citation Nr: 0945558	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-31 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 
2003, for the grant of service connection for instability of 
the left knee.

2.  Entitlement to an increased initial rating for 
posttraumatic degenerative changes, left knee, status post 
meniscus tear, rated as noncompensable from September 9, 
1999; 10 percent disabling from December 17, 2002; and 30 
percent disabling from April 26, 2006 to October 15, 2006.  

3.  Entitlement to an evaluation in excess of 30 percent 
disabling for status post left knee arthroplasty from 
December 1, 2007.

4.  Entitlement to an increased initial rating for 
instability, left knee, rated as 20 percent disabling from 
May 28, 2003 and 30 percent from March 11, 2005 to October 
15, 2006.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1959 to May 1963.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an November 2005 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) that granted service connection for 
degenerative changes, left knee, as well as left knee, 
degenerative joint disease, with instability, and assigned a 
schedular rating of 10 percent disabling for each disorder 
effective from March 11, 2005, the date of receipt of the 
Veteran's reopened claim for service connection.  An interim 
rating decision in May 2007 awarded a temporary total rating 
for convalescence effective from October 16, 2006 to November 
30, 2007.  That period is not at issue.  This left knee 
disability was recharacterized as left knee arthroplasty and 
the 30 percent schedular rating was resumed from December 1, 
2007.  

The Veteran testified at a videoconference hearing in 
September 2009.  A transcript is of record.  During this 
hearing, the Veteran raised the issues of entitlement to 
service connection for his back, hips, and depression as 
secondary to his service connected knees.  These claims, 
however, have not been developed or certified for appellate 
review.  Accordingly, the issues are referred to the RO for 
appropriate consideration.  In addition, the Veteran has 
claimed that he is unable to maintain employment as a result 
of his service-connected knee disorders.  The Veteran's 
employability will be addressed in the Remand below.  

The issues of entitlement to increased ratings for 
posttraumatic degenerative changes, left knee, status post 
meniscus tear, prior to October 15, 2006; an evaluation in 
excess of 30 percent for left knee arthroplasty from December 
1, 2007, and left knee instability prior to October 15, 2006 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO received the Veteran's initial claim for service 
connection for a left and right knee disorder on September 9, 
1999; the claim was denied in a March 2000 administrative 
decision as not well grounded and in a December 2001 
administrative decision on the basis that VA was unable to 
contact the Veteran by telephone or letter.  

2.  Although the Veteran's service treatment records (STRs) 
were sent from the National Personnel Records Center (NPRC) 
in November 2001, a rating decision reflecting consideration 
of this evidence was not promulgated with respect to the 
Veteran's claims.  

3.  The RO received a new claim for service connection for a 
disorder of the knees on March 11, 2005.  

4.  By a November 2005 rating decision, the RO granted 
service connection for degenerative changes, left knee, and 
left knee, degenerative joint disease, with instability, 
effective as of March 11, 2005.

5.  By a November 2008 rating decision, the RO found clear 
and unmistakable error in the November 2005 rating decision 
and assigned an earlier effective date of May 28, 2003, for 
the grant of service connection for instability, left knee, 
as secondary to the service-connected posttraumatic 
degenerative changes, left knee, status post meniscus tear, 
based on the date entitlement arose for this disorder.  


CONCLUSION OF LAW

The criteria for an effective date prior to May 28, 2003 for 
the grant of service connection for instability, left knee, 
as secondary to the service-connected posttraumatic 
degenerative changes, left knee, status post meniscus tear, 
have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.156, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 
1380- 81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.

Initially, the Board notes that as provided for by the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty 
to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326 (2009).

Proper notice from VA must inform the claimant of any 
information and any medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159 (b) (1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person can be expected to understand from the notice what was 
needed; or (3) that a benefit could not be awarded as a 
matter of law.  See Sanders v. Nicholson, 487 F. 3d 881 (Fed. 
Cir. 2007).

The Veteran's earlier effective date claim arises from a 
disagreement with the original assignment of March 11, 2005, 
as the effective date of his award of service connection for 
left knee, degenerative joint disease, with instability.  A 
November 2008 rating decision found clear and unmistakable 
error with the November 2005 rating decision and assigned an 
earlier effective date of May 28, 2003.  Courts have held 
that once service connection is granted, the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Harper v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 20007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  This is analogous to the 
situation here.  Accordingly, the Board finds that no further 
notice is needed with regard to the earlier effective date 
claim.

Criteria and Analysis

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).

Specifically with respect to service connection, the 
effective date is the day following separation from active 
service if the claim is received within one year thereafter; 
otherwise, the date of receipt of claim or the date 
entitlement arose, whichever is later.  See 38 C.F.R. 
§ 3.400(b) (2009).

A decision of the RO becomes final and binding and is not 
subject to revision on the same factual basis.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2009).  Pursuant 
to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or 
secured with respect to that claim.

Applicable law and VA regulations provide that in general the 
effective date for an award of service connection established 
on the basis of new and material evidence "received after 
final disallowance" or on the basis of a "reopened claim" 
shall be the date of receipt of the reopened claim or the 
date entitlement arose, whichever is later.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400(q)(1)(ii), (r) 
(2009).

However, there is an exception that applies to claims that 
are reopened and granted based on additional service records 
that were not of record during previous denials.  See 
38 C.F.R. § 3.156(c), which provides in part:

Notwithstanding any other section in this part, at 
any time after VA issues a decision on a claim, if 
VA receives or associates with the claims file 
relevant official service department records that 
existed and had not been associated with the claims 
file when VA first decided the claim, VA will 
reconsider the claim . . . .

This will be discussed in greater detail below.

The Veteran's service record (DD-214) does not show that he 
had foreign service or that he received any of the medals 
that denote involvement in combat.  

The Veteran initially filed a claim of entitlement to service 
connection for left and right knee disabilities on September 
9, 1999, many years after his May 1963 discharge from active 
duty service.  The claim was denied in a March 2000 
administrative decision as not well grounded and in a 
December 2001 administrative decision, after being provided 
with VCAA notice, on the basis that VA was unable to contact 
the Veteran by telephone or letter.  The Veteran did not 
disagree with the December 2001 determination and it is 
therefore final.  See 38 U.S.C.A. § 7105 (West 2002).

Although the Veteran's service treatment records (STRs) were 
sent from the National Personnel Records Center (NPRC) in 
November 2001, a rating decision reflecting consideration of 
this evidence was not promulgated with respect to the 
Veteran's claims.  

VA outpatient treatment records include a May 28, 2003 report 
of physical therapy consultation which provides the initial 
clinical documentation of left knee instability.  

In March 2005, the Veteran filed a claim requesting to reopen 
his 1999 claim for knee disabilities.  A July 2005 report of 
VA joints examination reflects that the examiner reviewed the 
claims file which substantiated a knee injury, provides a 
diagnosis of posttraumatic degenerative changes of the left 
knee, and includes the opinion that the left knee condition 
is caused by or the result of the tear in the meniscus, 
related to his injury of the left knee in September 1962 and 
subsequent treatment for probably left knee meniscus tear 
through February 1963.  

By a November 2005 rating decision, the RO granted service 
connection for degenerative changes, left knee, and left 
knee, degenerative joint disease, with instability and 
assigned a 10 percent schedular rating for each disorder 
effective from March 11, 2005, the date of receipt of the 
Veteran's reopened claim.  

By a November 2008 rating decision, the RO found clear and 
unmistakable error in the November 2005 rating decision on 
the basis that the denial of the original claim (in December 
2001) was not considered final because a rating decision 
reflecting consideration of the Veteran's STRs had not been 
provided to the Veteran.  Accordingly, the RO assigned an 
earlier effective date of September 9, 1999, for the grant of 
service connection and the assignment of a zero percent 
rating for posttraumatic degenerative changes, left knee, 
status post meniscus tear, on the basis that this is the date 
of receipt of the Veteran's original claim for service 
connection.  In addition, the RO granted an earlier effective 
date of May 28, 2003 for the grant of service connection for 
instability, left knee, as secondary to the service-connected 
posttraumatic degenerative changes, left knee, status post 
meniscus tear, based on the date entitlement arose for this 
disorder.  

The Veteran contends that, inasmuch as he filed his original 
claim for service connection for a left knee disorder on 
September 9, 1999, an earlier effective of September 9, 1999 
is also warranted for his grant of service connection for 
instability, left knee, as secondary to the service-connected 
posttraumatic degenerative changes, left knee, status post 
meniscus tear.  

Of key importance to the outcome of this case is that 
38 C.F.R. § 3.400(q) specifically refers to the exception 
contained in 38 C.F.R. § 3.156(c).  Pursuant to § 3.156(c), a 
final decision will be reconsidered when new and material 
evidence, in the form of service records, results in the 
reopening of a claim; a retroactive evaluation may be 
assigned.  See Spencer v. Brown, 4 Vet. App. 283, 293 (1993), 
aff'd 17 F.3d 368 (Fed. Cir. 1994).

During the course of this appeal, the provisions of 38 C.F.R. 
§ 3.156(c) were amended, effective October 6, 2006.  See 71 
Fed. Reg. 52,455-52,457 (Sept. 6, 2006).  There was no 
significant substantive change in the regulations, at least 
as it impacts the outcome of this appeal.

Under the prior version of the regulation, where the new and 
material evidence consisted of a supplemental report from the 
service department, received before or after the decision has 
become final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction.  This 
additional evidence included official service department 
records which presumably had been misplaced and now been 
located and forwarded to VA.  See 38 C.F.R. § 3.156(c) 
(2006). 

The preamble in the proposed regulation contained a full 
explanation of the bases for the change in regulation.  See 
70 Fed. Reg. 35,388-35,390 (June 20, 2005).  The preamble 
noted that the use of the words "new and material evidence" 
was confusing as it inferred that VA may reopen a claim when 
service department records were received that were not 
available before, and that the effective date of such a claim 
would be the date of the reopened claim.  The amended 
regulation made it clear that the effective date assigned 
would relate back to the date of the original claim, or date 
entitlement arose, whichever is later, and would not be 
limited to the date of the claim to reopen.

The amended regulation provides as follows:

 (c)  Service department records. 

(1)  Notwithstanding any other section in this part, at any 
time after VA issues a decision on a claim, if VA receives or 
associates with the claims file relevant official service 
department records that existed and had not been associated 
with the claims file when VA first decided the claim, VA will 
reconsider the claim, notwithstanding paragraph (a) of this 
section.  Such records include, but are not limited to:  (i) 
Service records that are related to a claimed in-service 
event, injury, or disease, regardless of whether such records 
mention the veteran by name, as long as the other 
requirements of paragraph (c) of this section are met; (ii) 
Additional service records forwarded by the Department of 
Defense or the service department to VA any time after VA's 
original request for service records; and (iii) Declassified 
records that could not have been obtained because the records 
were classified when VA decided the claim. 

(2)  Paragraph (c)(1) of this section does not apply to 
records that VA could not have obtained when it decided the 
claim because the records did not exist when VA decided the 
claim, or because the claimant failed to provide sufficient 
information for VA to identify and obtain the records from 
the respective service department, the Joint Services Records 
Research Center, or from any other official source. 

(3)  An award made based all or in part on the records 
identified by paragraph (c)(1) of this section is effective 
on the date entitlement arose or the date VA received the 
previously decided claim, whichever is later, or such other 
date as may be authorized by the provisions of this part 
applicable to the previously decided claim. 

(4)  A retroactive evaluation of disability resulting from 
disease or injury subsequently service connected on the basis 
of the new evidence from the service department must be 
supported adequately by medical evidence.  Where such records 
clearly support the assignment of a specific rating over a 
part or the entire period of time involved, a retroactive 
evaluation will be assigned accordingly, except as it may be 
affected by the filing date of the original claim.

38 C.F.R. § 3.156(c) (2009).

Thus, additionally received military records not only serve 
to reopen a previously denied claim, but may serve to allow 
for a retroactive award of benefits.

The Board concludes that the receipt of STRs is the type of 
record contemplated by 38 C.F.R. § 3.316(c).  As noted in the 
November 2008 rating decision which found clear and 
unmistakable error, the Veteran's STRs were sent in November 
2001; however, they were not considered in a rating decision 
and the Veteran's claims were administratively denied in 
December 2001 on the basis of the inability of VA to contact 
him by phone or letter.  The circumstances of this case 
therefore fit into the exception found in 38 C.F.R. § 3.156 
(c).

The next matter for the Board's consideration is the matter 
of when a retroactive date may be assigned.  It is clear that 
the Veteran filed his initial claim of entitlement to service 
connection for a left and right knee disorder on September 9, 
1999, in excess of one year after his discharge from active 
duty service in May 1963; a positive nexus opinion with 
respect to his left knee posttraumatic degenerative changes 
and his in-service left knee injury was provided in July 
2005; and the initial clinical evidence of left knee 
instability is May 28, 2003.  

As noted above, with respect to direct service connection, 
the effective date based on an original claim, a claim 
reopened after final disallowance, or a claim for increase is 
either the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise it will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b).  Because the Veteran's initial claim 
for service connection for a left and right knee disorder was 
received on September 9, 1999 (many years after his May 1963 
separation from service), and the July 2005 VA examination 
report provides a positive nexus opinion with respect to his 
left knee posttraumatic degenerative changes and his in-
service left knee injury, an effective date of September 9, 
1999 is warranted for this disorder, as provided by the 
November 2008 rating decision.  However, an effective date of 
September 9, 1999, as claimed by the Veteran, is not 
warranted for left knee instability because the initial 
clinical (competent medical) evidence of left knee 
instability is not until May 28, 2003.  Thus, inasmuch as 
left knee instability is not shown until May 28, 2003, after 
the September 9, 1999 date of claim, the earliest effective 
date available for left knee instability is May 28, 2003, the 
date entitlement arose.  

In summary, for the reasons and bases expressed above, the 
Board concludes that an effective date prior to May 28, 2003 
may not be assigned for service connection for an left knee 
instability.  The appeal is therefore denied. 


ORDER

An effective date prior to May 28, 2003, for the award of 
service connection for a left knee instability is denied.  


REMAND

The Veteran contends that his service-connected left knee 
disorder has been more severe than reflected by the assigned 
ratings.  The Board observes that, although the Veteran was 
afforded a VA examination of the left knee in March 2009, the 
record indicates possible worsening of his left knee 
disability since this examination.  Specifically, during his 
September 2009 videoconference hearing, the Veteran claimed 
that his knee gives out and causes him to fall, locks up, and 
is productive of radiculopathy.  Notably, these symptoms were 
not addressed in the March 2009 VA examination.  

VA's General Counsel has indicated that, when a claimant 
asserts that the severity of a disability has increased since 
the most recent rating examination, an additional examination 
is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey 
v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the 
Veteran's assertions that his knee causes him to fall and is 
productive of radiculopathy, the Board finds that additional 
VA examination is necessary to determine the current nature 
and extent of his service-connected left knee disability.

With regard to Veteran's assertion that his service-connected 
bilateral knee disorders prevent him from maintaining 
employment, the Board finds that he has raised a claim for 
total disability based on individual unemployability (TDIU).  
The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that a request for a TDIU, whether expressly 
raised by Veteran or reasonably raised by the record, is not 
a separate "claim" for benefits, but rather, can be part of 
a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel of the increased rating claim is the issue of 
whether a grant of TDIU is warranted as a result of that 
disability.  Id.

During his September 2009 videoconference hearing, the 
Veteran testified that he was in receipt of private 
treatment, to include from a chiropractor (Dr. R. Ramirez) 
and physical therapy, and he receives ongoing VA treatment.  
VA has notice of the existence of additional likely pertinent 
private and VA records; such records must be secured and 
associated with the claims files.  See Robinette v. Brown, 8 
Vet. App. 69 (1995); Bell v. Derwinski, 2 Vet. App. 611 
(1992).

In addition, during his September 2009 hearing, the Veteran 
also testified that he has been awarded benefits from the 
Social Security Administration (SSA).  The claims file 
includes communication in connection from SSA; however, there 
are no records in connection with a SSA decision.  These 
records are potentially pertinent to the Veteran's claims 
with VA and therefore should be obtained for consideration in 
this appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (VA's duty to assist includes obtaining records from 
SSA and giving appropriate consideration and weight in 
determining whether to award or deny VA disability 
compensation benefits).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, who may possess additional 
records pertinent to his claims.  The 
attention of the RO is specifically 
directed to records from the Houston VA 
Medical Center, Dr. Ramirez, and physical 
therapy records identified by the Veteran 
during his September 2009 hearing.  When 
the requested information and any 
necessary authorizations have been 
received, the RO should attempt to obtain 
copies of all pertinent records which have 
not already been obtained.  If the RO is 
unsuccessful in obtaining any medical 
records identified by the Veteran, it 
should inform the Veteran and his 
representative of this and ask them to 
provide a copy of any outstanding medical 
records.

2.  Obtain the Veteran's SSA records, 
including all medical records that formed 
the basis of any decision rendered.  The 
efforts to obtain these records should be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder for 
consideration.  If attempts to obtain 
these records are unsuccessful and further 
attempts to obtain them would be futile, 
then also document this in the file and 
notify the Veteran accordingly.

3.  Thereafter, schedule the Veteran for a 
VA examination to determine the current 
nature and extent of the service-connected 
left knee disorder.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  All 
indicated studies testing, including X-
rays, should be conducted.

All pertinent pathology should be noted in 
the examination report.  In particular, 
the examiner should discuss the nature and 
extent of any radiculopathy, limitation of 
motion and instability of the Veteran's 
left knee which is found on examination.

Also, the examiner should discuss whether 
the Veteran's left knee disability 
exhibits weakened movement, excess 
fatigability, or incoordination.  If 
feasible, this determination should be 
expressed in terms of the degree of 
additional range of motion lost.  Further, 
the examiner should express an opinion as 
to the degree to which pain could 
significantly limit functional ability 
during flare-ups or repeatedly over a 
period of time.

The examiner should also address the 
impact of the Veteran's service-connected 
bilateral knee disorder on his ability to 
work.

A complete rationale for all opinions 
expressed must be provided.

4.  Thereafter, readjudicate the issues on 
appeal and address the matter of the 
Veteran's entitlement to a TDIU.  If the 
determination remains unfavorable to the 
Veteran, he and his representative should 
be furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since the 
last statement of the case.  The Veteran 
and his representative should be afforded 
the applicable time period in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


